Title: From George Washington to Frances Bassett Washington, 24 February 1793
From: Washington, George
To: Washington, Frances Bassett



My dear Fanny,
Philadelphia Feby 24th 1793

To you, who so well know the affectionate regard I had for our departed friend, it is unnecessary to describe the sorrow with which I was afflicted at the news of his death; although it was an event I had expected many weeks before it happened. To express this sorrow with the force I feel it, would answer no other purpose than to revive, in your breast, that poignancy of anguish, which, by this time, I hope is abated. Reason, and resignation to the Divine Will (which is wise & Just in its dispensations) cannot in such a mind as yours, fail to produce this effect.
The object of the present letter is to convey to your mind the

warmest assurances of my love, friendship, and disposition to serve you. These also I profess to have, in an eminent degree, for your Children.
What plan you have contemplated, or whether in so short a time you have thought of any, is unknown to me; and therefore I add that, the one which strikes me most favorably (by being best calculated to promote the interest of yourself & Children) is to return to your habitation at Mount Vernon. You can go to no place where you will be more welcome—nor to any where you can live at less expence, or trouble; matters at Mount Vernon being now so arranged as to be under the care of responsible persons; and may so continue; which would ease you of that anxiety which the care of so large a family would, otherwise, naturally involve you in. It is unnecessary to observe to you, that House keeping under any circumstances and with the greatest œconomy, is expensive; and where provision for it is to be made, will be found, I fear, beyond your means.
You might bring my Niece, Harriot Washington with you for a Companion, whose conduct, I learn with pleasure, has given much satisfaction to my Sister.
Under the present view I have of the Subject, I shall be at Mount Vernon about the first of April for (perhaps) a fortnight; But your Aunt & family will not, I expect, be there before the middle of July. My love to the Children—and with Affectionate Sentiments I am—always Yours

Go: Washington

